While I am in sympathy with the results reached by the majority, still I am unable to concur in the opinion. It seems to me that our previous cases looking toward a contrary result have not been, by the majority, successfully distinguished, and moreover I am unalterably opposed to the adoption *Page 212 
of one rule for natural persons and a contrary rule for corporations, so that in actual effect corporations are granted privileges and immunities which are denied to natural persons. The whole subject should have been re-examined and a just rule laid down to be applied alike to all persons natural and artificial.
I therefore dissent.
MACKINTOSH, J., concurs with TOLMAN, C.J.